DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/2019 and 1/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 2, 17, and 18 are objected to because of the following informalities:
In claim 1, line 4, “outside target region” should be –outside the target region--.
In claim 2, line 3, “spatial distribution of delivered dose” should be –a spatial distribution of a delivered dose--.
In claim 2, line 6, “and” should be –and wherein--.
In claim 17, line 6, “outside target region” should be –outside the target region--.
In claim 18, line 6, “at least;” should be –at least:--.
 In claim 18, line 9, “outside target region” should be –outside the target region--.
Appropriate correction is required.

Drawings
The drawings are objected to because some of the text in figures 6C, 8A, 8B, 8C and 10 are blurred/illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the previous step" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “two or more pristine beamlets” in line 12. It is not clear if this is a new instance or includes the “pristine beamlet” mentioned in line 8.
Claims 2-16 inherit the deficiencies of claim 1 and are likewise rejected.
Claim 2 recites the limitation “the plurality of pristine beamlets” in line 4. It is not clear if this references “the two or more pristine beamlets” mentioned in line 12 or “a pristine beamlet” for each beam axis as mentioned in line 8 of claim 1.
Claim 2 recites the conditional “if” statement in line 7. It is not clear if the causing step has to be executed to meet the limitations of the claim.
Claim 2 recites the limitation “it” in line 8 which is unclear because it cannot be determined what “it” references.
Claim 15 inherits the deficiencies of claim 2 and are likewise rejected.
Claim 6 recites the limitation “about” with a range in lines 1-2. It is not clear to what extent outside the claimed range is encompassed by the term “about”. 
Claim 7 recites the limitation "no two scan beams" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “one beam axis angle” in line 1. It is not clear which angle is being referenced as there can be more than one. 
Claim 9 recites the limitation “about” with a range in lines 1-2. It is not clear to what extent outside the claimed range is encompassed by the term “about”. 
Claim 11 recites “a corresponding scan beam angle” in line 2. It is not clear if this is a new instance or the same instance mentioned in line 8 of claim 1.
Claim 12 recites the limitation "the targeting space distance" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the beam’s eye view" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the sparing distance" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “a corresponding scan beam angle” in line 2. It is not clear if this is a new instance or the same scan beam angle mentioned in line 8 of claim 1.
Claim 15 recites the limitation “about” with a range in line 3. It is not clear to what extent outside the claimed range is encompassed by the term “about”. 
Claim 17 recites the limitation "the previous step" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “two or more pristine beamlets” in line 14. It is not clear if this is a new instance or includes the “pristine beamlet” mentioned in line 10.
Claim 18 recites the limitation "the previous step" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “two or more pristine beamlets” in line 17. It is not clear if this is a new instance or includes the “pristine beamlet” mentioned in line 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. A 101 analysis reveals the following:
Step 1: Claim 1 is directed to a method. Claim 17 is directed to a non-transitory computer-readable medium, which is an article of manufacture. Claim 18 is directed to a system, which is a type of apparatus. Thus, claims 1, 17, and 18 are statutory categories of invention.
Step 2, Prong 1: Claims 1, 17, and 18 recite limitations directed towards an abstract idea. The recited determining and causing output data to be stored steps can be considered as mental processes or methods of organizing human activity that can occur in a human’s mind or with pen and paper. Thus the claims are directed towards an abstract idea. 
   Step 2, Prong 2: Claims 1, 17, and 18 do not recite additional elements that integrate the judicial exception into practical application. 
Claims 1, 17, and 18 recite the following additional elements:
a step of receiving data indicating target regions in a subject (claims 1, 17, and 18);
causing output data to be stored (claims 1, 17, and 18);
a non-transitory computer readable medium and processors (claim 17 and 18);
a particle beam therapy apparatus (claim 18).
The computer readable medium, memory, and processors are all recited at a high level of generality. The non-transitory computer-readable memory's instructions being configured to 
The particle beam apparatus is considered as part of extra-solution activity as it is not actively involved in the application of the abstract idea and is also specified with a high level of generality.
The step of receiving data can be considered as part of extra-solution data-gathering. 
The limitation of causing data to be stored does not state where the storage is taking place, which would make the limitation still fall within the mental process and organizing human activity judicial exemptions.
Note that none of the additional elements apply or use the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.  While the preamble of claim 1 recites a method for beam therapy, there is no claim limitation that recites a particular treatment or prophylaxis for a disease or medical condition. Claims 17 and 18 are silent to providing any treatment.

Step 2B: When considered individually or in combination, the claims do not recite additional elements that are considered significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the processor, non-transitory memory, non-transitory computer-readable memory having instructions thereon, and the particle beam therapy apparatus are all recited at a 
As further evidence to show that the additional element of a particle beam therapy apparatus is well-understood, routine, and conventional, Applicant’s specification is cited to show that beam therapy apparatuses are used in particle beam therapies (paragraphs [0002]-[0003]. 
US 2012/0136194 (Zhang et al., hereinafter Zhang) discloses a particle beam therapy apparatus as part of a system to deliver radiation (paragraphs [0121], [0125]).
Claims 2-16 do not recite elements that can be considered more than the abstract idea mentioned in claim 1 as they merely further define the mental process and are likewise rejected.

Overcoming the 101 rejection would require the addition of the application of the abstract idea to apply some the therapy such as controlling of a particle beam apparatus based on the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 10, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0136194 (Zhang et al., hereinafter Zhang).
In regards to claim 1, Zhang discloses method for beam therapy comprising:
receiving first data indicating a target region inside a subject for particle therapy (a method for proton therapy: including receiving information (first data) specifying a tumor position (target region) within a patient for proton therapy; paragraphs [0017] & [0121]), a minimum dose inside the target region (a minimum dosage to a tumor position; paragraphs [(0017]-[0018]), and a maximum dose inside the subject but outside target region (an organ avoidance maximum  dose (maximum dose) inside a patient but outside the tumor position; paragraphs [0015] & [0017]);
determining a plurality of beam axis angles (determining a plurality of beam angles; paragraph [0017]), each beam axis angle comprising a gantry angle and a couch position (each beam angle will include an initial gantry angle and an initial couch angle (couch position); paragraphs [0073] & [0114]);
 determining a plurality of spots within the target region (determine a set of points (plurality of spots) within a tumor position; paragraphs [0017]-[0018] & (0114]);
determining for each beam axis angle a pristine beamlet with corresponding scan beam angle and particle initial energy to direct a Bragg Peak at a spot of the plurality of spots (determine for each beam angle a non-coplanar beam (pristine beamlet) having a non-coplanar angle (corresponding scan beam angle) and an initial intensity (initial energy) so that a Bragg Peak is at a point of the set of points; paragraphs [0114] & [0121]);

causing output data indicating the pristine beamlets to be stored for operation of a particle beam therapy apparatus (and cause for treatment plans (output data) to be output which denotes the non-coplanar beams to be stored for the operation of a treatment machinery (particle beam therapy apparatus); paragraph [0045], [0129]).

In regards to claim 10, Zhang discloses the method of claim 1. Zhang further discloses wherein determining the plurality of spots within the target region further comprises determining the plurality of spots within the target region such that no two spots are coaxial in a beam's eye view along any of the plurality of beam axis angles (determine for the set of spots within the tumor position further includes determining that the set of spots within the tumor position such that no two spots are coaxial in a beam's eye view along the several beam angles, denoting that these beams are non-coplanar and thus will not be co-axial; paragraphs [0114] & (0121]).

In regards to claim 17, Zhang further discloses a non-transitory computer-readable medium carrying one or more sequences of instructions (a computer readable media (non-transitory computer readable medium) that carries information (one or more sequences of instructions); abstract; paragraphs [0017], [0093], [0105]  - memory), wherein execution of the one or more sequences of instructions by one or more processors causes the one or more processors to:

determine a plurality of beam axis angles (determining a plurality of beam angles (beam axis angles); abstract; paragraph [0017]), each beam axis angle comprising a gantry angle and a couch position (each beam angle will include an initial gantry angle and an initial couch angle; abstract, paragraphs [0073] & [0114]);
 determine a plurality of spots within the target region (determine the set of points within a tumor position; paragraphs (0017]-[0018] & [0114]);
 determine for each beam axis angle a pristine beamlet with corresponding scan beam angle and particle initial energy to direct a Bragg Peak at a spot of the plurality of spots (determine for each beam angle a non-coplanar beam (pristine beamlet) having a non-coplanar angle (corresponding scan beam angle) and an initial intensity (initial energy) so that a Bragg Peak is at a point of the set of points; paragraphs [0114] & [0121]);
repeat the previous step until every spot of the plurality of spots is subjected to a Bragg peak or an intersection of two or more pristine beamlets (the previous step will be repeated until each point of the set of points is delivered a Bragg peak; paragraphs [0114] & [0121]); and
cause output data indicating the pristine beamlets to be stored for operation of a particle beam therapy apparatus (and cause for treatment plans (output data) to be output which denotes 

In regards to claim 18, Zhang discloses a system comprising:
a particle beam therapy apparatus (a system including: treatment machinery (particle beam therapy apparatus); paragraphs [0121] & (0129]);
at least one processor (a computer (at least one processor); abstract, paragraph (0017) & [0121}); and
at least one memory including one or more sequences of instructions (memory including code (one or more sequences of instructions); paragraphs [0017], [0093], and [0105]), the at least one memory and the one or more sequences of instructions configured to, with the at least one processor, cause the system to perform at least (the memory and the code configured to, including the computer, cause the system to enact; abstract; paragraph (0017]): 
receiving first data indicating a target region inside a subject for particle therapy (receiving data (first data) that denotes the tumor position inside of a subject for proton therapy (particle therapy); paragraphs [0017] & [0121]), a minimum dose inside the target region (a minimum dosage to a tumor position; abstract, paragraphs [0017]-[0018}), and a maximum dose inside the subject but outside target region (a maximum dose of FS-CordRingAvoid region that is inside the subject but outside the tumor position; paragraph [0223]);
determining a plurality of beam axis angles (determining a plurality of beam angles (beam axis angles); abstract; paragraph [0017]), each beam axis angle comprising 
determining a plurality of spots within the target region (determine the set of points within a tumor position; paragraphs [0017]-[0018] & [0114]); 
determining for each beam axis angle a pristine beamlet with corresponding scan beam angle and particle initial energy to direct a Bragg Peak at a spot of the plurality of spots (determine for each beam angle a non-coplanar beam (pristine beamlet) having a non-coplanar angle (corresponding scan beam angle) and an initial intensity (initial energy) so that a Bragg Peak is at a point of the set of points; paragraphs [0114] & [0121]);
repeating the previous step until every spot of the plurality of spots is subjected to a Bragg peak or an intersection of two or more pristine beamlets (the previous step will be repeated until each point of the set of points is delivered a Bragg peak; paragraph [0114}); and
causing output data indicating the pristine beamlets to be stored for operation of the particle beam therapy |apparatus (and cause for treatment plans (output data) to be output that denotes the non-coplanar beams to be stored for the operation |of a treatment machinery (particle beam therapy apparatus); paragraph [0045], [0129]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0136194 (Zhang et al.). as applied to claim 1 above, and further in view of US 7,834,336 (Boeh et al., hereinafter Boeh).
In regards to claim 2, Zhang discloses the method of claim 1. Zhang fails to disclose wherein the method further comprises 
determining on a processor spatial distribution of delivered dose inside the subject accumulated from all of the plurality of pristine beamlets, and
determining on the processor whether the spatial distribution of delivered dose satisfies the first data; and
causing output data to be stored further comprises causing output data to be stored only if it is determined that the spatial distribution of delivered dose satisfies the first data.
In a related area, Boeh discloses further discloses wherein: the method further comprises determining on a processor spatial distribution of delivered dose inside the subject accumulated from all of the plurality of pristine beamlets (the method includes determining on the central processing unit a uniformity distribution (spatial distribution) of delivered dose inside the patient 
determining on the processor whether the spatial distribution of delivered dose satisfies the first data (and determining on the central processing unit whether the uniformity distribution of delivered dose meets the treatment plan (first data); column 3, lines 20-35, column 7, lines 40-60 & column 10, lines 45-60 ); and
causing output data to be stored further comprises causing output data to be stored only if it is determined that the spatial distribution of delivered dose satisfies the first data (and making output data be stored includes causing output data to be stored if it is decided that the uniformity distribution of the delivered dose satisfies the treatment plan; figure 4; column 3, lines 20-35, column 7, lines 40-60 & column 10, lines 45-60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Zhang to provide the method further comprises determining on a processor spatial distribution of delivered dose inside the subject accumulated from all of the plurality of pristine beamlets, and determining on the processor whether the spatial distribution of delivered dose satisfies the first data; and causing output data to be stored further comprises causing output data to be stored only if it is determined that the spatial distribution of delivered dose satisfies the first data, as taught by Boeh, in order to provide the advantages of enabling the method to have an automated feedback method to ensure that a dosage does not exceed a particular level spaced out over a spatial distribution therefore safeguarding patients from harm due to excessive levels of radiation (column 7, lines 40-60 & column 10, lines 45-60).

Allowable Subject Matter
Claims 3-9 and 11-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
In regards to claim 3, the prior art of record does not teach or suggest a method, as claimed by Applicant, the prior art of record does not teach or suggest a method, as claimed by Applicant, where spacing of the plurality of spots are based at least in part on a target spacing distance for a type of tissue in the target region.
Claims 4-6 are dependent on allowable matter from claim 3 and would be allowable once the 112 and/or 101 rejections are overcome.

In   regards to claim 7, the prior art of record does not teach or suggest a method, as claimed by Applicant, where no two scan beams for one beam axis angle are closer, inside the subject but outside the target region, than a scan separation distance based at least in part on a sparing distance.
Claims 8-9 are dependent on allowable matter from claim 7 and would be allowable once the 112 and/or 101 rejections are overcome.

In regards to claim 11, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein determining for each beam axis angle a pristine beamlet further comprises determining a scan beam, having a corresponding scan beam angle and particle initial 
Claim 12 is dependent on allowable matter from claim 11 and would be allowable once the 112 and/or 101 rejections are overcome.

In regards to claim 13, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein determining the plurality of spots within the target region further comprises determining a grid of spots rotated relative to each beam axis angle such that each spot is separated in the beam’s eye view for the beam axis angle by at least the sparing distance.
Claim 14 is dependent on allowable matter from claim 11 and would be allowable once the 112 and/or 101 rejections are overcome.

In regards to claim 15, the prior art of record does not teach or suggest a method, as claimed by Applicant, wherein a portion inside the target region of the spatial distribution of delivered dose is heterogeneous with a maximum and minimum in delivered dose which differ by a factor in a range from 2 to 8.
 Claim 16 is dependent on allowable matter from claim 15 and would be allowable once the 112 and/or 101 rejections are overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA DARYL D LANNU/Examiner, Art Unit 3791     

/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791